



Exhibit 10.1












OFFICE LEASE AGREEMENT


BETWEEN


TDC CLAY, L.P., AS LANDLORD




AND






TESCO CORPORATION, AS TENANT






Westway Plaza
11330 CLAY ROAD, HOUSTON, TEXAS




--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
 
 
Page
1.
DEFINITIONS
1
2.
LEASE GRANT/POSSESSION
5
3.
USE
6
4.
RENT
7
5.
SECURITY DEPOSIT
7
6.
SERVICES TO BE FURNISHED BY LANDLORD
8
7.
LEASEHOLD IMPROVEMENTS; TENANT’S PROPERTY
9
8.
SIGNAGE
9
9.
MAINTENANCE, REPAIRS AND ALTERATIONS
9
10.
USE OF ELECTRICAL SERVICES BY TENANT
11
11.
ASSIGNMENT AND SUBLETTING
11
12.
MECHANIC’S LEINS
13
13.
INSURANCE
13
14.
INDEMNITY
15
15.
DAMAGES FROM CERTAIN CAUSES
15
16.
CASUALTY DAMAGE
16
17.
CONDEMNATION
16
18.
EVENTS OF DEFAULT
17
19.
REMEDIES
18
20.
NO WAIVER
22
21.
PEACEFUL ENJOYMENT
22
22.
SUBSTITUTION
22
23.
HOLDING OVER
23


--------------------------------------------------------------------------------


 
 
Page
24.
SUBORDINATION TO MORTGAGE; ESTOPPEL CERTIFICATE
23
25.
NOTICE
24
26.
SURRENDER OF PREMISES
24
27.
RIGHTS RESERVED TO LANDLORD
24
28.
MISCELLANEAOUS
25
29.
NO OFFER
27
30.
ENTIRE AGREEMENT
27
31.
LIMITATION OF LIABILITY
27





EXHIBIT A - OUTLINE AND LOCATION OF PREMISES
EXHIBIT A-1 - LEGAL DESCRIPTION OF LAND
EXHIBIT B - RULES AND REGULATIONS
EXHIBIT C - PAYMENT OF BASIC COSTS
EXHIBIT D - WORK LETTER
EXHIBIT E - ADDITIONAL PROVISIONS
EXHIBIT F - COMMENCEMENT LETTER
EXHIBIT G - FORM OF SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT




--------------------------------------------------------------------------------




OFFICE LEASE AGREEMENT
This Office Lease Agreement (the "Lease") is made and entered into as of the
____ day of July, 2014, between TDC CLAY, L.P., a Delaware limited partnership
("Landlord"), and TESCO CORPORATION, a Canadian corporation ("Tenant").
W I T N E S S E T H:
1.Definitions
The following are definitions of some of the defined terms used in this Lease.
The definition of other defined terms are found throughout this Lease.
A."Building" shall mean the office building to be located at 11330 Clay Road,
Houston, Texas 77041, and to be known as Westway Plaza.
B."Base Rent": Base Rent shall be paid according to the following schedule,
subject to the provisions of Section 4 hereof. As used herein, "Lease Month"
shall mean a period of time commencing on the same numeric day as the
Commencement Date and ending on (but not including) the day in the next calendar
month that is the same numeric date as the Commencement Date; provided, however,
that the fourth (4th) Lease Month shall be extended by an additional fourteen
(14) days, and if the fifth (5th) Lease Month does not commence on the first day
of a calendar month, then the fifth (5th) Lease Month shall be extended to end
on the last day of the first (1st) full calendar month following the expiration
of the fourth (4th) Lease Month, Tenant shall pay Base Rent during the resulting
partial calendar month (i.e. after the expiration of the fourth (4th) Lease
Month) at the same rate payable for the fifth (5th) Lease Month (prorated based
on the number of days in such partial calendar month), and the succeeding Lease
Months shall commence on the first day of each calendar month thereafter.


Period
Annual Rate per Rentable Square Foot
Annual Base Rent
Monthly Installments of Base Rent
Lease Months 1 - 4
$0.00
$0.00
$0.00
Lease Months 5 - 16
$23.25
$616,357.56
$51,363.13
Lease Months 17 - 28
$23.72
$628,817.16
$52,401.43
Lease Months 29 - 40
$24.19
$641,276.88
$53,439.74
Lease Months 41 - 52
$24.67
$654,001.68
$54,500.14
Lease Months 53 - 64
$25.17
$667,256.76
$55,604.73












1

--------------------------------------------------------------------------------






Period
Annual Rate per Rentable Square Foot
Annual Base Rent
Monthly Installments of Base Rent
Lease Months 65 - 76
$25.67
$680,511.72
$56,709.31
Lease Months 77 - 88
$26.18
$694,031.76
$57,835.98
Lease Months 89 - 100
$26.71
$708,082.08
$59,006.84
Lease Months 101 - 112
$27.24
$722,132.40
$60,177.70
Lease Months 113 - 124
$27.79
$736,712.88
$61,392.74



The Base Rent due for the fifth (5th) Lease Month of the Lease Term (hereinafter
defined) and the Additional Rent due for the fifth (5th) Lease Month shall be
paid by Tenant to Landlord contemporaneously with Tenant's execution hereof.
C."Additional Rent" shall mean Tenant's Pro Rata Share of Basic Costs
(hereinafter defined), Tenant's Pro Rata Share of Taxes (hereinafter defined),
and any other sums (exclusive of Base Rent) that are required to be paid to
Landlord by Tenant hereunder, which sums are deemed to be Additional Rent under
this Lease.
D."Basic Costs" is defined in Exhibit C attached hereto.
E."Taxes" is defined in Exhibit C attached hereto.
F."Security Deposit" shall mean the sum of $61,392.74. The Security Deposit
shall be paid by Tenant to Landlord contemporaneously with Tenant's execution
hereof.
G."Lease Term" shall mean a period of approximately 124 months commencing on the
date upon which Landlord's Work in the Premises has been substantially
completed, as such date is determined pursuant to the Work Letter attached
hereto as Exhibit D (the "Commencement Date"). "Expiration Date" shall mean the
last day of the Lease Term. Upon the determination of the actual Commencement
Date and the actual Expiration Date, Landlord and Tenant shall each execute and
deliver a Commencement Letter in the form of Exhibit F attached hereto (the
"Commencement Letter") setting forth the Commencement Date and the Expiration
Date.
H."Premises" shall mean the office space located on the third (3rd) floor of the
Building and outlined on Exhibit A to this Lease. If the Premises include one or
more floors in their entirety, all corridors and restroom facilities located on
such full floor(s) shall be considered part of the Premises.



2

--------------------------------------------------------------------------------








I."Rentable Area in the Premises" is estimated to be 26,510 square feet.
Notwithstanding the foregoing, Landlord and Tenant acknowledge that the space
planning for the Premises has not been finalized as of the date of this Lease,
and that the rentable area of the Premises set forth above is an estimate and
will be determined upon preparation of the final space plans for the Premises.
Upon approval of the Tenant's Plans and Specifications (defined in Exhibit D)
Landlord’s architect will determine the rentable area of the Premises and if the
same is not 26,510 rentable square feet, then Landlord and Tenant shall enter
into an amendment to this Lease to reflect the actual rentable area of the
Premises, together with the corresponding adjustments in Base Rent, Tenant's Pro
Rata Share and other applicable terms of this Lease based on the rentable area
of the Premises; provided that in no event shall the rentable area of the
Premises be less than 26,510 rentable square feet. For the purposes of
determining the square footage of the Premises and the Building, the usable and
the rentable areas will be determined in accordance with the ANSI/BOMA
definition American National Standard Z65.1-2010 (Method A). Within thirty (30)
days after the Commencement Date, Landlord’s architect shall field verify the
actual rentable areas of the Building and the Premises based upon the BOMA
Standard, and shall deliver a certification to Landlord and Tenant setting forth
the field verified calculations.
J."Rentable Area in the Building" shall mean 312,000 square feet.
K."Tenant's Pro Rata Share" shall mean 8.5%.
L."Permitted Use" shall mean general office use and no other use or purpose.
M."Guarantor(s)" shall mean any party that agrees in writing to guarantee
Tenant's obligations under the Lease. As of the date of this Lease there are no
Guarantors.
N."Broker" shall mean, collectively, Transwestern, representing Landlord, and
Avison Young, representing Tenant.
O."Business Day(s)" shall mean Mondays through Fridays exclusive of the normal
business Holidays. For purposes hereof, "Holidays" shall mean New Year's Day,
Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day, Friday
following Thanksgiving Day, Christmas Day; provided that in the event any of the
foregoing occur on a Saturday or a Sunday, then the term Holiday shall include
any weekday that is the weekday commonly recognized by businesses to close for
such Holiday.
P."Common Areas" shall mean those areas located within the Building or on the
Property designated by Landlord, from time to time, for the common use or
benefit of tenants generally and/or the public.
Q."Default Rate" shall mean the lower of (i) eighteen percent (18%) per annum,
or (ii) the highest rate of interest from time-to-time permitted under
applicable federal and state law.

3

--------------------------------------------------------------------------------






R."Normal Business Hours" for the Building shall mean 7:00 a.m. to 6:00 p.m.
Mondays through Fridays, and 8:00 a.m. to 1:00 p.m. on Saturdays, exclusive of
holidays.
S."Property" shall mean the Building and the parcel(s) of land on which it is
located, which land is described in Exhibit A-1 attached hereto, other
improvements located on such land, adjacent parcels of land that Landlord
operates jointly with the Building, and other buildings and improvements located
on such adjacent parcels of land.
T."Notice Addresses" shall mean the following addresses for Tenant and Landlord,
respectively:
Tenant:


Prior to Commencement Date:


Tesco Corporation
3993 W. Sam Houston Parkway N., Suite 100
Houston, Texas 77043
Attn: General Counsel    


From and after Commencement Date:


Tesco Corporation
Westway Plaza
11330 Clay Road, Suite 350
Houston, Texas 77041
Attn: General Counsel


Landlord:
TDC Clay, L.P.
c/o Transwestern
1900 West Loop South, Suite 1300
Houston Texas, 77027
Attn: Property Manager
Payments of Rent only shall be made as follows:
TDC Clay, L.P.
c/o Transwestern
1900 West Loop South, Suite 1300
Houston Texas, 77027
Attn: Property Manager
or such other name and address as Landlord shall, from time to time, designate.

4

--------------------------------------------------------------------------------








2.Lease Grant/Possession
.
A.Subject to and upon the terms herein set forth, Landlord leases to Tenant and
Tenant leases from Landlord the Premises on an "as is" basis (except as
otherwise expressly set forth herein), together with the right, in common with
others, to use the Common Areas. By taking possession of the Premises, Tenant is
deemed to have accepted the Premises and agreed that the Premises is in good
order and satisfactory condition, with no representation or warranty by Landlord
as to the condition of the Premises or the Building or suitability thereof for
Tenant's use. Notwithstanding the above, taking of possession of the Premises by
Tenant shall not be deemed an acceptance by Tenant of any latent defects in the
Premises of which Tenant notifies Landlord in writing within thirty (30) days
after occupancy, which latent defects Landlord agrees to correct within a
reasonable time after notification thereof. Further, taking of possession of the
Premises by Tenant shall not relieve Landlord of its obligations with respect to
punch-list items, which shall be governed by Section 4 of Exhibit D attached
hereto. NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, ARE MADE REGARDING
THE CONDITION OR SUITABILITY OF THE PREMISES ON THE COMMENCEMENT DATE AND TENANT
HAS NOT RELIED ON ANY SUCH REPRESENTATIONS OR WARRANTIES. FURTHER, TO THE EXTENT
PERMITTED BY LAW, TENANT WAIVES ANY IMPLIED WARRANTY OF SUITABILITY,
HABITABILITY, MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE OF THE
PREMISES OR OTHER IMPLIED WARRANTIES THAT LANDLORD WILL MAINTAIN OR REPAIR THE
PREMISES OR ITS APPURTENANCES EXCEPT AS MAY BE CLEARLY AND EXPRESSLY PROVIDED IN
THIS LEASE.
B.Provided that such possession does not interfere with the construction of the
Initial Tenant Improvements or the Building Shell Work, and subject to
compliance with applicable laws and building codes governing Tenant's right to
occupy or perform work in the Premises, Tenant may take possession of the
Premises approximately four (4) weeks prior to the Commencement Date for the
sole purpose of performing any improvements therein or installing furniture,
equipment or other personal property of Tenant. Such possession shall be subject
to all of the terms and conditions of the Lease, except that Tenant shall not be
required to pay Rent with respect to the period of time prior to the
Commencement Date during which Tenant performs such work. Tenant shall, however,
be liable for the reasonable cost of any above-Building standard services (e.g.,
after hours HVAC) that are provided to Tenant during the period of Tenant's
possession prior to the Commencement Date.





5

--------------------------------------------------------------------------------








 
3.Use.
 
A.The Premises shall be used for the Permitted Use and for no other purpose.
Tenant agrees not to use or permit the use of the Premises for any purpose which
is illegal or dangerous, which creates a nuisance or which would increase the
cost of insurance coverage with respect to the Building. Tenant will conduct its
business and control its agents, servants, employees, customers, licensees, and
invitees in such a manner as not to interfere with or disturb other tenants or
Landlord in the management of the Property. Tenant will maintain the Premises in
a clean and healthful condition, and comply with all laws, ordinances, orders,
rules and regulations of any governmental entity with reference to the use,
condition, configuration or occupancy of the Premises. Tenant shall not, and
shall not allow its employees, agents, contractors or invitees, to bring into
the Building or the Premises any dangerous or hazardous materials, except for
customary office and cleaning supplies, provided Tenant uses, stores and
disposes of the same in compliance with all applicable law. Tenant, at its
expense, will comply with the rules and regulations of the Building attached
hereto as Exhibit B and such other rules and regulations adopted and altered by
Landlord from time-to-time and will cause all of its agents, employees, invitees
and visitors to do so. All such changes to rules and regulations will be
reasonable and shall be sent by Landlord to Tenant in writing. In the event of a
conflict between the rules and regulations and the terms of this Lease, the
terms of this Lease shall control. Landlord shall not knowingly enforce the
rules and regulations against Tenant in a discriminatory manner.
B.Tenant represents, warrants, covenants and agrees that, except as otherwise
provided herein, Tenant and its employees, agents, contractors and/or invitees
(i) will not (a) use, introduce or maintain any hazardous or toxic chemical,
material, substance or waste (collectively, "Hazardous Materials") in, on, under
or about any portion of the Premises or the Building or (b) conduct any activity
or activities in or on the Premises or the Building involving, directly or
indirectly, the use, generation, treatment, storage, disposal or release of any
Hazardous Materials and (ii) shall not be, nor permit the Premises to be, in
violation of any applicable local, state or federal environmental laws, statutes
or ordinances (or the rules and regulations promulgated thereunder)
("Environmental Laws"); provided that Tenant may use customary office and
cleaning supplies so long as the same are used, stored and disposed of in
compliance with, and in quantities not reportable under, all applicable
Environmental Laws. Tenant indemnifies Landlord and its lenders and shall hold
them harmless from and against any and all loss, cost, damage, liability and
expense arising in connection with any breach by Tenant of any of the
representations, warranties, covenants and agreements set forth herein. The
provisions of this paragraph shall survive the expiration or earlier termination
of the Lease.
4.Rent
.
A.Tenant covenants to pay to Landlord during the Lease Term, without any setoff
or deduction except as otherwise expressly provided herein, the full amount of
all Base Rent and Additional Rent due hereunder and the full amount of all such
other sums of



6

--------------------------------------------------------------------------------








money as shall become due under this Lease, all of which hereinafter may be
collectively called "Rent." In addition, Tenant shall pay, as Additional Rent,
all rent, sales and use taxes or other similar taxes, if any, levied or imposed
by any city, state, county or other governmental body having authority, such
payments to be in addition to all other payments required to be paid to Landlord
by Tenant under this Lease. Such payments shall be paid concurrently with the
payments of the Rent on which the tax is based. Base Rent and Additional Rent
for each calendar year or portion thereof during the Lease Term, shall be due
and payable in advance in monthly installments on the first day of each calendar
month during the Lease Term, without demand. If the Lease Term commences on a
day other than the first day of a month or terminates on a day other than the
last day of a month, then the installments of Base Rent and Additional Rent for
such month or months shall be prorated, based on the number of days in such
month. All amounts received by Landlord from Tenant hereunder shall be applied
first to the earliest accrued and unpaid Rent then outstanding. Tenant's
covenant to pay Rent shall be independent of every other covenant set forth in
this Lease.
B.To the extent allowed by law, all installments of Rent not paid when due shall
bear interest at the Default Rate from the date due until paid, provided, Tenant
shall be entitled to a grace period of three (3) Business Days after notice from
Landlord with respect to the first two (2) late payments in any calendar year.
In addition, if Tenant fails to pay any installment of Base Rent and Additional
Rent or any other item of Rent when due and payable hereunder, a "Late Charge"
equal to five percent (5%) of such unpaid amount will be due and payable
immediately by Tenant to Landlord, provided, Tenant shall be entitled to a grace
period of three (3) Business Days after notice from Landlord with respect to the
first two (2) late payments in any calendar year.
C.The Basic Costs and Taxes payable hereunder shall be adjusted from
time-to-time in accordance with the provisions of Exhibit C attached hereto.
5.Security Deposit.
    
The Security Deposit shall be held by Landlord without liability for interest
and as security for the performance by Tenant of Tenant's covenants and
obligations under this Lease, it being expressly understood that the Security
Deposit shall not be considered an advance payment of Rent or a measure of
Tenant's liability for damages in case of default by Tenant. Landlord shall not
be required to keep the Security Deposit separate from its other accounts, shall
have no fiduciary responsibilities or trust obligations whatsoever with regard
to the Security Deposit. Landlord may, from time-to-time, without prejudice to
any other remedy and without waiving such default, use the Security Deposit to
the extent necessary to cure or attempt to cure, in whole or in part, any
default of Tenant hereunder. Following any such application of the Security
Deposit, Tenant shall pay to Landlord within five (5) Business Days after demand
the amount so applied in order to restore the Security Deposit to its original
amount. If Tenant is not in default at the termination of this Lease, the
balance of the Security Deposit remaining after any such application shall be
returned by Landlord to Tenant within sixty (60) days thereafter. If Landlord
transfers its interest in the Premises during the term of this Lease, Landlord
shall assign the Security Deposit to the transferee and thereafter shall have no
further liability for the return of such Security Deposit.





7

--------------------------------------------------------------------------------








6.Services to be Furnished by Landlord
.
A.Landlord shall furnish the following services: (i) heating and air
conditioning during Normal Business Hours to provide a temperature condition
required, in Landlord's reasonable judgment, for comfortable occupancy of the
Premises under normal business operations; (ii) water for drinking, and, subject
to Landlord's approval, water at Tenant's expense for any private restrooms and
office kitchen requested by Tenant; (iii) janitorial service in the Premises and
Common Areas five (5) days a week (excluding holidays); (iv) electricity to the
Premises for general office use, in accordance with and subject to the terms and
conditions of Section 10 of this Lease; and (v) passenger elevator service, 24
hours a day, 7 days a week; and freight elevator service on Business Days, upon
request of Tenant and subject to scheduling and charges by Landlord.
B.If Tenant requests any other utilities or Building services in addition to
those identified in Section 6A, or any of the above utilities or Building
services in frequency, scope, quality or quantities substantially greater than
the standards set by Landlord for the Building, then Landlord shall use
reasonable efforts to attempt to furnish Tenant with such additional utilities
or Building services. Landlord may impose a reasonable charge for such
additional utilities or Building services, which shall be paid monthly by Tenant
as Additional Rent on the same day that the monthly installment of Base Rent is
due.
C.Except as otherwise expressly provided herein, the failure by Landlord to any
extent to furnish, or the interruption or termination of utilities and Building
services identified in Section 6A in whole or in part, resulting from adherence
to laws, regulations and administrative orders, wear, use, repairs,
improvements, alterations or any causes shall not render Landlord liable in any
respect nor be construed as an actual or constructive eviction of Tenant, nor
give rise to an abatement of Rent, nor relieve Tenant from the obligation to
fulfill any covenant or agreement hereof.
D.Notwithstanding anything to the contrary contained in this Section 6, if: (i)
Landlord ceases to furnish any service described in Section 6A in the Premises
and Common Areas necessary for use of the Premises for a period in excess of
five (5) consecutive Business Days after Tenant notifies Landlord of such
cessation (the "Interruption Notice"); (ii) such cessation does not arise as a
result of an act or omission of Tenant; (iii) such cessation is not caused by a
fire or other casualty (in which case Section 16 shall control); (iv) the
restoration of such service is reasonably within the control of Landlord; and
(v) as a result of such cessation, the Premises or a material portion thereof,
is rendered untenantable and Tenant in fact ceases to use the Premises, or
material portion thereof, then Tenant, as its sole remedy, shall be entitled to
receive an abatement of Base Rent payable hereunder during the period beginning
on the sixth (6th) consecutive Business Day of such cessation and ending on the
day when the service in question has been restored. In the event the entire
Premises has not been rendered untenantable by the cessation in service, the
amount of abatement that Tenant is entitled to receive shall be prorated based
upon the percentage of the Premises so rendered untenantable and not used by
Tenant.

8

--------------------------------------------------------------------------------










7.Leasehold Improvements; Tenant's Property.


All fixtures, equipment, improvements and appurtenances attached to, or built
into, the Premises at the commencement of or during the Lease Term, whether or
not by, or at the expense of, Tenant ("Leasehold Improvements"), shall be and
remain a part of the Premises; shall be the property of Landlord; and shall not
be removed by Tenant except as expressly provided herein. All unattached and
moveable partitions, trade fixtures, moveable equipment or furniture located in
the Premises and acquired by or for the account of Tenant, without expense to
Landlord, which can be removed without structural damage to the Building or
Premises, and all personalty brought into the Premises by Tenant ("Tenant's
Property") shall be owned and insured by Tenant. Landlord may, nonetheless, upon
the expiration or earlier termination of this Lease or Tenant's right to
possession of the Premises, require Tenant to remove any Leasehold Improvements
(the "Required Removables") at Tenant's sole cost. Upon the termination of the
Lease Term or the sooner termination of Tenant's right to possession of the
Premises, Tenant shall remove Tenant's Property, all electronic, phone and data
cabling exclusively serving the Premises (whether such cabling is located within
or outside of the Premises), and all Required Removables. Tenant shall, at its
sole cost and expense, repair any damage caused by such removal. If Tenant fails
to remove any of the foregoing items or to perform any required repairs and
restoration, (i) Landlord, at Tenant's sole cost and expense, may remove the
same (and repair any damage occasioned thereby) and dispose thereof or deliver
such items to any other place of business of Tenant, or warehouse the same, and
Tenant shall pay the cost of such removal, repair, delivery, or warehousing of
such items within five (5) Business Days after demand from Landlord and
(ii) such failure shall be deemed a holding over by Tenant under Section 23
hereof until such failure is rectified by Tenant or Landlord.
8.Signage.


Tenant shall not install any signage visible from the exterior of the Premises;
all signage shall be in the standard graphics for the Building and no others
shall be used or permitted without Landlord's prior written consent.
9.Maintenance, Repairs and Alterations.


A.Except to the extent such obligations are imposed upon Landlord hereunder,
Tenant shall, at its sole cost and expense, maintain the Premises in good order,
condition and repair throughout the entire Lease Term, ordinary wear and tear
excepted. Tenant agrees to keep the areas visible from outside the Premises in a
neat, clean and attractive condition at all times. Tenant shall, within thirty
(30) days after Landlord's written demand therefor, reimburse Landlord for the
cost of all repairs, replacements and alterations (collectively, "Repairs") in
and to the Premises, Building and Property and the facilities and systems
thereof, plus an administration charge of five percent (5%) of such cost, the
need for which Repairs arises out of (1) Tenant's use or occupancy of the
Premises, (2) the



9

--------------------------------------------------------------------------------








installation, removal, use or operation of Tenant's Property or Required
Removables, (3) the moving of Tenant's Property and Required Removables into or
out of the Building, (4) any Alterations (hereinafter defined) or other work
performed by Landlord pursuant to the Work Letter (subject to any construction
allowance), or (5) the act, omission, misuse or negligence of Tenant, its
agents, contractors, employees or invitees.
B.Tenant shall not make or allow to be made any alterations, additions or
improvements to the Premises (collectively, "Alterations"), without first
obtaining the written consent of Landlord. Prior to commencing any Alterations
and as a condition to obtaining Landlord's consent, Tenant shall deliver to
Landlord plans and specifications acceptable to Landlord; names and addresses of
contractors reasonably acceptable to Landlord; copies of contracts; necessary
permits and approvals; evidence of contractor's and subcontractor's insurance in
accordance with Section 13 hereof; and a payment bond or other security, all in
form and amount satisfactory to Landlord. Tenant shall be responsible for
insuring that all such persons procure and maintain insurance coverage against
such risks, in such amounts and with such companies as Landlord may reasonably
require. All Alterations shall be constructed in a good and workmanlike manner
using Building standard materials or other new materials of equal or greater
quality. Landlord, to the extent reasonably necessary to avoid any disruption to
the tenants and occupants of the Building, shall have the right to designate the
time when any Alterations may be performed and to otherwise designate reasonable
rules, regulations and procedures for the performance of work in the Building.
Upon completion of the Alterations, Tenant shall deliver to Landlord "as-built"
plans, contractor's affidavits and full and final waivers of lien and receipted
bills covering all labor and materials. All Alterations shall comply with the
insurance requirements and with applicable codes, ordinances, laws and
regulations. Tenant shall reimburse Landlord upon demand for all reasonable
sums, if any, expended by Landlord for third party examination of the
architectural, mechanical, electrical and plumbing plans for any Alterations. In
addition, if Landlord so requests, Landlord shall be entitled to oversee the
construction of any Alterations that may affect the structure of the Building or
any of the mechanical, electrical, plumbing or life safety systems of the
Building. If Landlord elects to oversee such work, Landlord shall be entitled to
receive a fee for such oversight in an amount equal to five percent (5%) of the
cost of such Alterations affecting structure of the Building or any of the
mechanical, electrical, plumbing or life safety systems of the Building.
Landlord's approval of Tenant's plans and specifications for any Alterations
performed for or on behalf of Tenant shall not be deemed to be representation by
Landlord that such plans and specifications comply with applicable insurance
requirements, building codes, ordinances, laws or regulations or that the
Alterations constructed in accordance with such plans and specifications will be
adequate for Tenant's use.
C.    Landlord shall keep and maintain in good repair and working order and
perform maintenance upon the: (i) structural elements (including the foundation)
of the Building; (ii) mechanical (including HVAC), electrical, plumbing and
fire/life safety systems, if any, serving the Building in general; (iii) Common
Areas; (iv) roof of the Building; (v) exterior windows of the Building; and (vi)
elevators serving the Building. Landlord shall promptly make repairs for which
Landlord is responsible.

10

--------------------------------------------------------------------------------








10.Use of Electrical Services by Tenant.


All electricity used by Tenant in the Premises shall be paid for by Tenant
through inclusion in Basic Costs (except as provided below with respect to
excess usage). Landlord shall have the right at any time and from time-to-time
during the Lease Term to contract for electricity service from such providers of
such services as Landlord shall elect (each being an "Electric Service
Provider"). Tenant shall cooperate with Landlord, and the applicable Electric
Service Provider, at all times and, as reasonably necessary, shall allow
Landlord and such Electric Service Provider reasonable access to the Building's
electric lines, feeders, risers, wiring, and any other machinery within the
Premises. Tenant's use of electrical services furnished by Landlord shall not
exceed in voltage, rated capacity, or overall load that which is standard for
the Building. In the event Tenant shall request that it be allowed to consume
electrical services in excess of Building standard, Landlord may refuse to
consent to such usage or may consent upon such conditions as Landlord reasonably
elects, and all such additional usage shall be paid for by Tenant as Additional
Rent. Landlord, at any time during the Lease Term, shall have the right to
separately meter electrical usage for the Premises or to measure electrical
usage by survey or any other method that Landlord, in its reasonable judgment,
deems appropriate.
11.Assignment and Subletting
.
A.Except in connection with a Permitted Transfer (defined in Section 11E below),
Tenant shall not assign, sublease, transfer or encumber any interest in this
Lease or allow any third party to use any portion of the Premises (collectively
or individually, a "Transfer") without the prior written consent of Landlord,
which consent shall not be unreasonably withheld with respect to a proposed
sublease or assignment (other than a collateral assignment, in which case
Landlord may withhold its consent in its sole and absolute discretion). Without
limitation, it is agreed that Landlord's consent shall not be considered
unreasonably withheld if: (1) the proposed transferee's financial condition is
not adequate for the obligations such transferee is assuming in connection with
the proposed Transfer; (2) the transferee's business or reputation is not
suitable for the Building considering the business and reputation of the other
tenants and the Building's prestige, or would result in a violation of another
tenant's rights under its lease at the Building; (3) the transferee is a
governmental agency or occupant of the Building; (4) Tenant is in default beyond
any applicable notice and cure period; (5) any portion of the Building or the
Premises would likely become subject to additional or different laws as a
consequence of the proposed Transfer; or (6) Landlord or its leasing agent has
received a proposal from or made a proposal to the proposed transferee to lease
space in the Building within six (6) months prior to Tenant's delivery of
written notice of the proposed Transfer to Landlord. Any attempted Transfer in
violation of this Section 11, shall, exercisable in Landlord's sole and absolute
discretion, be void. Consent by Landlord to one or more Transfers shall not
operate as a waiver of Landlord's rights to approve any subsequent Transfers. If
Landlord withholds its consent to any Transfer contrary to the provisions of
this Section 11, Tenant's



11

--------------------------------------------------------------------------------






sole remedy shall be to seek an injunction in equity to compel performance by
Landlord to give its consent and Tenant expressly waives any right to damages in
the event of such withholding by Landlord of its consent. In no event shall any
Transfer or Permitted Transfer release or relieve Tenant from any obligation
under this Lease or any liability hereunder.
B.If Tenant requests Landlord's consent to a Transfer, Tenant shall submit to
Landlord (i) financial statements for the proposed transferee, (ii) a copy of
the proposed assignment or sublease, and (iii) such other information as
Landlord may reasonably request. After Landlord's receipt of the required
information and documentation, Landlord shall either: (1) consent or reasonably
refuse consent to the Transfer in writing; (2) in the event of a proposed
assignment of this Lease, terminate this Lease effective the first to occur of
ninety (90) days following written notice of such termination or the date that
the proposed Transfer would have come into effect; and (3) in the event of a
proposed subletting, terminate this Lease with respect to the portion of the
Premises which Tenant proposes to sublease effective the first to occur of
ninety (90) days following written notice of such termination or the date the
proposed Transfer would have come into effect. Tenant shall reimburse Landlord
for its actual reasonable costs and expenses (including, without limitation,
reasonable attorney's fees) incurred by Landlord in connection with Landlord's
review of such proposed Transfer or Permitted Transfer. Notwithstanding the
above, Tenant, within five (5) Business Days after receipt of Landlord's notice
of intent to terminate, may withdraw its request for consent to the Transfer. In
that event, Landlord’s election to terminate the Lease shall be null and void
and of no force and effect.
C.Tenant shall pay to Landlord fifty percent (50%) of all cash and other
consideration which Tenant receives as a result of a Transfer that is in excess
of the rent payable to Landlord hereunder for the portion of the Premises and
Lease Term covered by the Transfer within ten (10) Business Days following
receipt thereof by Tenant.
D.Except as provided below with respect to a Permitted Transfer, if Tenant is a
corporation, limited liability company, partnership or similar entity, and the
person, persons or entity which owns or controls a majority of the voting
interests at the time changes for any reason (including but not limited to a
merger, consolidation or reorganization), such change of ownership or control
shall constitute a Transfer. The foregoing shall not apply so long as Tenant is
an entity whose outstanding stock is listed on a nationally recognized security
exchange, or if at least eighty percent (80%) of its voting stock is owned by
another entity, the voting stock of which is so listed.
E.Tenant may assign its entire interest under this Lease or sublet the Premises
(i) to any entity controlling or controlled by or under common control with
Tenant or (ii) to any successor to Tenant by purchase, merger, consolidation or
reorganization (hereinafter, collectively, referred to as "Permitted Transfer")
without the consent of Landlord, provided: (1) Tenant is not in default under
this Lease; (2) if such proposed transferee is a successor to Tenant by
purchase, said proposed transferee shall acquire all or substantially all of the
stock or assets of Tenant's business or, if such proposed transferee is a
successor to Tenant by merger, consolidation or reorganization, the continuing
or surviving entity

12

--------------------------------------------------------------------------------








shall own all or substantially all of the assets of Tenant; (3) with respect to
a Permitted Transfer to a proposed transferee described in clause (ii), such
proposed transferee shall have a tangible net worth which is at least equal to
the greater of Tenant's tangible net worth at the date of this Lease or Tenant's
tangible net worth as of the day prior to the proposed purchase, merger,
consolidation or reorganization as evidenced to Landlord's reasonable
satisfaction; and (4) Tenant shall give Landlord written notice at least thirty
(30) days prior to the effective date of the proposed purchase, merger,
consolidation or reorganization.
12.Mechanic's Liens.


Tenant will not permit any mechanic's liens or other liens to be placed upon the
Property. If a lien is attached to the Property, then, in addition to any other
right or remedy of Landlord, Landlord may, but shall not be obligated to,
discharge the same. Any amount paid by Landlord for any of the aforesaid
purposes including, but not limited to, reasonable attorneys' fees, shall be
paid by Tenant to Landlord within thirty (30) days after demand as Additional
Rent. Tenant shall within ten (10) Business Days of receiving such notice of
lien or claim have such lien or claim released of record. Tenant's failure to
comply with the provisions of the foregoing sentence shall be deemed an Event of
Default entitling Landlord to exercise all of its remedies therefor without the
requirement of any additional notice or cure period.


13.Insurance.
  
A.Landlord shall, at all times during the Lease Term, procure and maintain: (i)
policies of insurance covering loss or damage to the Property in an amount equal
to the full replacement cost of the Building, including leasehold improvements
in the Premises, which shall provide protection against loss by fire and other
special form casualties including earthquake and flood and such other property
insurance as may be required by Landlord's mortgagee or as otherwise desired by
Landlord, and (ii) commercial general liability insurance applicable to the
Building and the Common Areas, providing a minimum limit of $3,000,000.00 per
occurrence.
B.Tenant shall procure and maintain, at its expense, (i) causes of loss -
special form property insurance in an amount equal to the full replacement cost
of Tenant's Property located in the Premises; (ii) a policy or policies of
commercial general liability and umbrella or excess liability insurance applying
to Tenant's operations and use of the Premises, providing a minimum limit of
$3,000,000.00 per occurrence and in the aggregate, naming Landlord, Landlord's
Property manager and any lender whose loan is secured by a lien against the
Building (as such lender shall be identified to Tenant by Landlord in writing)
as additional insureds, (iii) automobile liability insurance covering owned,
non-owned and hired vehicles in an amount not less than a combined single limit
of $1,000,000.00 per accident, and (iv) workers' compensation insurance covering
Tenant's employment of workers and anyone for whom Tenant may be liable for
workers' compensation claims (workers' compensation insurance is required and no
alternative



13

--------------------------------------------------------------------------------








forms of insurance are permitted) and employer's liability insurance in an
amount not less than $1,000,000.00 each accident, $1,000,000.00 disease-each
employee and policy limit, with the insurance policies required under this
clause (iv) to be endorsed to waive the insurance carriers' right of
subrogation. Tenant shall maintain the foregoing insurance coverages in effect
commencing on the earlier to occur of the Commencement Date and the date Tenant
takes possession of the Premises, and continuing to the end of the Lease Term.
C.The insurance requirements set forth in this Section 13 are independent of the
waiver, indemnification, and other obligations under this Lease and will not be
construed or interpreted in any way to restrict, limit or modify the waiver,
indemnification and other obligations or to in any way limit any party's
liability under this Lease. In addition to the requirements set forth in
Sections 13.B and 13.D, the insurance required of Tenant under this Lease must
be issued by an insurance company with a rating of no less than A-VIII in the
current Best's Insurance Guide or that is otherwise acceptable to Landlord, and
admitted to engage in the business of insurance in the state in which the
Building is located; be on a form that does not limit the coverage provided
under such policy (i) to any additional insured by reason of such additional
insured's negligent acts or omissions (sole or otherwise), or (ii) to claims for
which a primary insured has agreed to indemnify the additional insured; be
primary insurance for all claims under it and provide that any insurance carried
by Landlord, Landlord's Property manager, and Landlord's lenders is strictly
excess, secondary and noncontributing with any insurance carried by Tenant; and
provide that insurance may not be cancelled, nonrenewed or the subject of change
in coverage of available limits of coverage, except upon thirty (30) days' prior
written notice to Landlord and Landlord's lenders. Tenant will deliver to
Landlord a legally enforceable certificate of insurance on all policies procured
by Tenant in compliance with Tenant's obligations under this Lease on or before
the date Tenant first occupies any portion of the Premises, at least ten (10)
days before the expiration date of any policy and upon the renewal of any
policy. Landlord shall have the right to approve all deductibles and
self-insured retentions under Tenant's policies, which approval shall not be
unreasonably withheld, conditioned or delayed.
D.Notwithstanding anything to the contrary set forth herein, neither Landlord
nor Tenant shall be liable (by way of subrogation or otherwise) to the other
party (or to any insurance company insuring the other party) for any loss or
damage to any of the property of Landlord or Tenant, as the case may be, with
respect to their respective property, the Building, the Property or the Premises
or any addition or improvements thereto, or any contents therein, to the extent
covered by insurance carried or required to be carried by a party hereto EVEN
THOUGH SUCH LOSS MIGHT HAVE BEEN OCCASIONED BY THE NEGLIGENCE OR WILLFUL ACTS OR
OMISSIONS (BUT NOT THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT) OF THE LANDLORD
OR TENANT OR THEIR RESPECTIVE EMPLOYEES, AGENTS, CONTRACTORS OR INVITEES.
Landlord and Tenant shall give each insurance company which issues policies of
insurance, with respect to the items covered by this waiver, written notice of
the terms of this mutual waiver, and shall have such insurance policies properly
endorsed, if necessary, to prevent the invalidation of any of the coverage
provided by such insurance policies by reason of such mutual waiver. For the
purpose of the foregoing waiver, the amount of any deductible applicable to any
loss or damage shall be deemed covered by, and recoverable by the insured under
the insurance policy to which such deductible relates.

14

--------------------------------------------------------------------------------








14.Indemnity.


To the extent not expressly prohibited by law, Landlord and Tenant each (in
either case, the "Indemnitor") agree to hold harmless and indemnify the other
and the other's agents, partners, shareholders, members, officers, directors,
beneficiaries and employees, and any lender whose loan is secured by a lien
against the Building (collectively, the "Indemnitees") from any losses, damages,
judgments, claims, expenses, costs and liabilities imposed upon or incurred by
or asserted against the Indemnitees, including without limitation reasonable
attorneys' fees and expenses, for death or injury to, or damage to property of,
third parties, other than the Indemnitees, that may arise from the negligence or
willful misconduct of Indemnitor or any of Indemnitor's agents, members,
partners or employees. Such third parties shall not be deemed third party
beneficiaries of this Lease. If any action, suit or proceeding is brought
against any of the Indemnitees by reason of the negligence or willful misconduct
of Indemnitor or any of Indemnitor's agents, members, partners or employees,
then Indemnitor will, at Indemnitor's expense and at the option of said
Indemnitees, by counsel reasonably approved by said Indemnitees, resist and
defend such action, suit or proceeding. In addition, to the extent not expressly
prohibited by law, Tenant agrees to hold harmless and indemnify Landlord and
Landlord's Indemnitees from any losses, damages, judgments, claims, expenses,
costs and liabilities imposed upon or incurred by or asserted against Landlord
or Landlord's Indemnitees, including reasonable attorneys' fees and expenses,
for death or injury to, or damage to property of, third parties (other than
Landlord's Indemnitees) that may arise from any act or occurrence in the
Premises, EVEN IF SUCH DEATH OR INJURY OR DAMAGE RESULTS FROM THE NEGLIGENCE
(BUT NOT THE SOLE NEGLIGENCE OR WILLFUL MISCONDUCT) OF LANDLORD OR LANDLORD'S
INDEMNITEES.
15.Damages from Certain Causes.


To the extent not expressly prohibited by law, Landlord shall not be liable to
Tenant or Tenant's employees, contractors, agents, invitees or customers, for
any injury to person or damage to property sustained by Tenant or any such party
or any other person claiming through Tenant resulting from any accident or
occurrence in the Premises or any other portion of the Building caused by the
Premises or any other portion of the Building becoming out of repair or by
defect in or failure of equipment, pipes, or wiring, or by broken glass, or by
the backing up of drains, or by gas, water, steam, electricity, or oil leaking,
escaping or flowing into the Premises (except where due to Landlord's grossly
negligent or willful failure to make repairs required to be made pursuant to
other provisions of this Lease, after the expiration of a reasonable time after
written notice to Landlord of the need for such repairs), EVEN IF SUCH DAMAGE
RESULTS FROM THE NEGLIGENCE (BUT NOT THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT)
OF LANDLORD OR ITS PARTNERS OR THEIR RESPECTIVE PARTNERS, MEMBERS, AGENTS OR
EMPLOYEES, nor shall Landlord be liable to Tenant for any loss or damage that
may be occasioned by or through the acts or omissions of other tenants of the
Building or of any other persons whomsoever, including, but not limited to riot,
strike, insurrection, war, court order, requisition, order of any governmental
body or authority, acts of God, fire or theft.



15

--------------------------------------------------------------------------------








16.Casualty Damage.


If the Premises or any part thereof shall be damaged by fire or other casualty,
Tenant shall give prompt written notice thereof to Landlord. In case the
Building shall be so damaged that substantial alteration or reconstruction of
the Building shall, in Landlord's sole opinion, be required (whether or not the
Premises shall have been damaged by such casualty) or in the event there is less
than two (2) years of the Lease Term remaining or in the event Landlord's
mortgagee should require that the insurance proceeds payable as a result of a
casualty be applied to the payment of the mortgage debt or in the event of any
material uninsured loss to the Building (other than an uninsured loss resulting
from Landlord's failure to maintain the insurance required under this Lease),
Landlord may, at its option, terminate this Lease by notifying Tenant in writing
of such termination within ninety (90) days after the date of such casualty. In
the event the Lease is terminated pursuant to this Section 16, Rent shall be
prorated to the later of (i) the date of the damage or destruction, or (ii) the
date Tenant vacates the Premises, and any pre-paid Rent or other prepaid amounts
shall be refunded to Tenant. Landlord shall deliver to Tenant within ninety (90)
days after the date of the damage, a reasonable estimate of the time required to
repair and restore the Premises (the "Repair Estimate"). If Landlord does not
thus elect to terminate this Lease pursuant to the foregoing and Tenant does not
elect to terminate this Lease as set forth below, Landlord shall commence and
proceed with reasonable diligence to restore the Building, and the improvements
located within the Premises to substantially the same condition in which it was
immediately prior to the happening of the casualty. If as a result of such fire
or casualty the Premises or any part thereof have been damaged and the Repair
Estimate states that repair and restoration thereof will not be completed within
two hundred twenty-five (225) days after the date of the damage, Tenant may
terminate this Lease by giving Landlord notice of termination within ten (10)
days after the date Tenant receives the Repair Estimate. Notwithstanding the
foregoing, Landlord's obligation to restore the Building, and the improvements
located within the Premises shall not require Landlord to expend for such repair
and restoration work more than the insurance proceeds actually received by
Landlord as a result of the casualty (or which would have been received by
Landlord if Landlord fails to maintain the insurance required under this Lease).
When the repairs described in the preceding two sentences have been completed by
Landlord, Tenant shall complete the restoration of all furniture, fixtures and
equipment which are necessary to permit Tenant's reoccupancy of the Premises.
Landlord shall not be liable for any inconvenience or annoyance to Tenant or
injury to the business of Tenant resulting in any way from such damage or the
repair thereof, except that Rent shall be abated from the date of the damage or
destruction for any portion of the Premises that is unusable by Tenant, which
abatement shall be in the same proportion that the Rentable Area of the Premises
which is unusable by Tenant bears to the total Rentable Area of the Premises;
provided that Tenant shall not be entitled to any abatement of Rent if the
damage or destruction in the Premises is restored within five (5) Business Days
after Landlord's receipt of written notice from Tenant of the occurrence of the
damage or destruction.
17.Condemnation.


If the whole or any substantial part of the Premises or if the Building or any
portion thereof which would leave the remainder of the Building unsuitable for
use comparable to its use on the Commencement Date, or if the land on which the
Building is located or any material portion thereof, shall be taken or condemned
for any public or quasi‑public use under governmental law,

16

--------------------------------------------------------------------------------






ordinance or regulation, or by right of eminent domain, or by private purchase
in lieu thereof, then Landlord may, at its option, terminate this Lease and Rent
shall be abated during the unexpired portion of this Lease, effective when the
physical taking of said Premises or said portion of the Building or land shall
occur. If the whole or any substantial part of the Premises shall be taken or
condemned for any public or quasi-public use under governmental law, ordinance
or regulation, or by right of eminent domain, or by private purchase in lieu
thereof, then Tenant may, at its option terminate this Lease by delivering
notice of termination to Landlord within ten (10) days after the taking, and
Rent shall be abated during the unexpired portion of this Lease, effective when
the physical taking of said Premises shall occur. If this Lease is not
terminated, the rent for any portion of the Premises so taken or condemned shall
be abated during the unexpired Lease Term effective when the physical taking of
said portion of the Premises shall occur. All compensation awarded for any
taking or condemnation, or sale proceeds in lieu thereof, shall be the property
of Landlord, and Tenant shall have no claim thereto, the same being hereby
expressly waived by Tenant, except for any portions of such award or proceeds
which are specifically allocated by the condemning or purchasing party for the
taking of or damage to trade fixtures of Tenant and moving costs, which Tenant
specifically reserves to itself.
18.Events of Default.
 
A.Default by Tenant. The following events shall be deemed to be "Events of
Default" under this Lease: (i) Tenant fails to pay any Rent when due; provided
that the first (1st) such failure during any consecutive twelve (12) month
period during the Term shall not be an Event of Default if Tenant pays the
amount due within five (5) days after Tenant's receipt of written notice from
Landlord that such payment was not made when due, (ii) Tenant fails to perform
any other provision of this Lease not described in this Section 18.A, and such
failure is not cured within thirty (30) days (or immediately if the failure
involves a hazardous condition) after notice from Landlord, however, other than
with respect to a hazardous condition, if Tenant's failure to comply cannot
reasonably be cured within thirty (30) days, Tenant shall be allowed additional
time (not to exceed thirty (30) additional days) as is reasonably necessary to
cure the failure so long as Tenant begins the cure within thirty (30) days and
diligently pursues the cure to completion; (iii) Tenant fails to observe or
perform any of the covenants with respect to (a) assignment and subletting as
set forth in Section 11, (b) mechanic's liens as set forth in Section 12,
(c) insurance as set forth in Section 13 or (d) delivering subordination
agreements or estoppel certificates as set forth in Section 24, (iv) the
leasehold interest of Tenant is levied upon or attached under process of law;
(v) Tenant or any guarantor of this Lease dies or dissolves (except in
connection with a Permitted Transfer); (vi) Tenant abandons or vacates the
Premises; or (vii) any voluntary or involuntary proceedings are filed by or
against Tenant or any guarantor of this Lease under any bankruptcy, insolvency
or similar laws and, in the case of any involuntary proceedings, are not
dismissed within sixty (60) days after filing.
B.Default by Landlord. Landlord shall be in default under this Lease if Landlord
fails to perform any of its obligations hereunder and said failure continues for
a



17

--------------------------------------------------------------------------------










period of thirty (30) days after Tenant delivers written notice thereof to
Landlord (to each of the addresses required by the Lease) and each mortgagee who
has a lien against any portion of the Property and whose name and address has
been provided to Tenant, provided that if such failure cannot reasonably be
cured within said thirty (30) day period, Landlord shall not be in default
hereunder if the curative action is commenced within said thirty (30) day period
and is thereafter diligently pursued until cured. In no event shall (i) Tenant
claim a constructive or actual eviction or that the Premises have become
unsuitable hereunder or (ii) a constructive or actual eviction or breach of the
implied warranty of suitability be deemed to have occurred under this Lease,
prior to the expiration of the notice and cure periods provided under this
Section 18.B. Any notice of a failure to perform by Landlord shall be sent to
Landlord at the addresses and to the attention of the parties set forth in
Section 1 of the Lease. Any notice of a failure to perform by Landlord not sent
to Landlord at all addresses and/or to the attention of all parties required
under this Section and to each mortgagee who is entitled to notice or not sent
in compliance with Section 25 below shall be of no force or effect. Tenant's
sole remedy for a default by Landlord under this Lease shall be an action for
damages.




19.Remedies.


A.Upon the occurrence of any Event of Default by Tenant, Landlord shall have the
following rights and remedies, in addition to those allowed by law or equity,
any one or more of which may be exercised without further notice to or demand
upon Tenant and which may be pursued successively or cumulatively as Landlord
may elect:
(1)
Landlord may re-enter the Premises and attempt to cure any default of Tenant, in
which event Tenant shall, upon demand, reimburse Landlord as Additional Rent for
all reasonable costs and expenses which Landlord incurs to cure such default;

(2)
Landlord may terminate this Lease by giving to Tenant notice of Landlord's
election to do so, in which event the Lease Term shall end, and all right, title
and interest of Tenant hereunder shall expire, on the date stated in such
notice;

(3)
Landlord may terminate the right of Tenant to possession of the Premises without
terminating this Lease by giving notice to Tenant that Tenant's right to
possession shall end on the date stated in such notice, whereupon the right of
Tenant to possession of the Premises or any part thereof shall cease on the date
stated in such notice; and

(4)
Landlord may enforce the provisions of this Lease by a suit or suits in equity
or at law for the specific performance of any covenant or agreement contained
herein, or for the enforcement of any other appropriate legal or






18

--------------------------------------------------------------------------------






equitable remedy, including recovery of all moneys due or to become due from
Tenant under any of the provisions of this Lease.
Landlord shall not be required to serve Tenant with any notices or demands as a
prerequisite to its exercise of any of its rights or remedies under this Lease,
other than those notices and demands specifically required under this Lease. In
order to regain possession of the Premises and to deny Tenant access thereto,
Landlord or its agent may, at the expense and liability of the Tenant, alter or
change any or all locks or other security devices controlling access to the
Premises without posting or giving notice of any kind to Tenant and Landlord
shall have no obligation to provide Tenant a key to new locks installed in the
Premises or grant Tenant access to the Premises. Tenant shall not be entitled to
recover possession of the Premises, terminate this Lease, or recover any actual,
incidental, consequential, punitive, statutory or other damages or award of
attorneys' fees, by reason of Landlord's alteration or change of any lock or
other security device and the resulting exclusion from the Premises of the
Tenant or Tenant's agents, servants, employees, customers, licensees, invitees
or any other persons from the Premises. Landlord may, without notice, remove and
either dispose of or store, at Tenant's expense, any property belonging to
Tenant that remains in the Premises after Landlord has regained possession
thereof. Tenant acknowledges that the provisions of this subparagraph of this
Lease supersede the Texas Property Code and Tenant further warrants and
represents that it hereby knowingly waives any rights it may have thereunder.
TENANT KNOWINGLY AND VOLUNTARILY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY
LAWSUIT BROUGHT BY LANDLORD TO RECOVER POSSESSION OF THE PREMISES FOLLOWING
LANDLORD'S TERMINATION OF THIS LEASE OR THE RIGHT OF TENANT TO POSSESSION OF THE
PREMISES PURSUANT TO THE TERMS OF THIS LEASE AND ON ANY CLAIM FOR DELINQUENT
RENT WHICH LANDLORD MAY JOIN IN ITS LAWSUIT TO RECOVER POSSESSION. LANDLORD IS
HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THE FOREGOING WAIVER.
B.If Landlord exercises either of the remedies provided in Sections 19A(2) or
19A(3), Tenant shall surrender possession and vacate the Premises and
immediately deliver possession thereof to Landlord, and Landlord may re-enter
and take complete and peaceful possession of the Premises, with process of law,
and Landlord may remove all occupants and property therefrom, using such force
as may be necessary to the extent allowed by law, without being deemed guilty in
any manner of trespass, eviction or forcible entry and detainer and without
relinquishing Landlord's right to Rent or any other right given to Landlord
hereunder or by operation of law.
C.If Landlord terminates the right of Tenant to possession of the Premises
without terminating this Lease, Landlord shall have the right to immediate
recovery of all amounts then due hereunder. Such termination of possession shall
not release Tenant, in whole or in part, from Tenant's obligation to pay Rent
hereunder for the full Lease Term, and Landlord shall have the right, from time
to time, to recover from Tenant, and Tenant shall remain liable for, all Rent
accruing as it becomes due under this Lease during the period from the date of
such notice of termination of possession to the stated end of the



19

--------------------------------------------------------------------------------








Lease Term. In any such case, Landlord shall make reasonable efforts, in
accordance with Section 19E hereof, to relet the Premises. In attempting to
relet the Premises, Landlord may make repairs, alterations and additions in or
to the Premises and redecorate the same to the extent reasonably deemed by
Landlord necessary or desirable, and Tenant upon demand shall pay the reasonable
cost of all of the foregoing together with Landlord's reasonable expenses of
reletting. The rents from any such reletting shall be applied first to the
payment of the expenses of reentry, redecoration, repair and alterations and the
expenses of reletting (including reasonable attorneys' fees and brokers' fees
and commissions) and second to the payment of Rent herein provided to be paid by
Tenant. Any excess or residue shall operate only as an offsetting credit against
the amount of Rent due and owing as the same thereafter becomes due and payable
hereunder.
D.If this Lease is terminated by Landlord, Landlord shall be entitled to recover
from Tenant all Rent accrued and unpaid for the period up to and including such
termination date, as well as all other additional sums payable by Tenant, or for
which Tenant is liable or for which Tenant has agreed to indemnify Landlord,
which may be then owing and unpaid, and all reasonable costs and expenses,
including court costs and reasonable attorneys' fees incurred by Landlord in the
enforcement of its rights and remedies hereunder. In addition, Landlord shall be
entitled to recover as damages for loss of the bargain and not as a penalty
(1) the unamortized portion of any concessions offered by Landlord to Tenant in
connection with this Lease, including without limitation Landlord's contribution
to the cost of tenant improvements, if any, installed by either Landlord or
Tenant pursuant to this Lease or any work letter in connection with this Lease,
(2) the aggregate sum which at the time of such termination represents the
excess, if any, of the present value of the aggregate Rent which would have been
payable after the termination date had this Lease not been terminated,
including, without limitation, the amount projected by Landlord to represent
Additional Rent for the remainder of the Lease Term, over the then present value
of the then aggregate fair rent value of the Premises for the balance of the
Lease Term, such present worth to be computed in each case on the basis of a ten
percent (10%) per annum discount from the respective dates upon which such Rent
would have been payable hereunder had this Lease not been terminated, and
(3) any damages in addition thereto, including without limitation reasonable
attorneys' fees and court costs, which Landlord sustains as a result of the
breach of any of the covenants of this Lease other than for the payment of Rent.
E.Landlord shall use commercially reasonable efforts to mitigate any damages
resulting from an Event of Default by Tenant under this Lease. Landlord's
obligation to mitigate damages after an Event of Default by Tenant under this
Lease shall be satisfied in full if Landlord undertakes to lease the Premises to
another tenant (a "Substitute Tenant") in accordance with the following
criteria: (1) Landlord shall have no obligation to solicit or entertain
negotiations with any other prospective tenants for the Premises until Landlord
obtains full and complete possession of the Premises including, without
limitation, the final and unappealable legal right to relet the Premises free of
any claim of Tenant; (2) Landlord shall not be obligated to lease or show the
Premises, on a priority basis, or offer the Premises to a prospective tenant
when other premises in the Building suitable for that prospective tenant's use
are (or soon will be) available; (3) Landlord shall not be obligated

20

--------------------------------------------------------------------------------






to lease the Premises to a Substitute Tenant for a rent less than the current
fair market rent then prevailing for similar uses in comparable buildings in the
same market area as the Building, nor shall Landlord be obligated to enter into
a new lease under other terms and conditions that are unacceptable to Landlord
under Landlord's then current leasing policies for comparable space in the
Building; (4) Landlord shall not be obligated to enter into a lease with a
Substitute Tenant whose use would: (i) violate any restriction, covenant, or
requirement contained in the lease of another tenant of the Building; (ii)
adversely affect the reputation of the Building; or (iii) be incompatible with
the operation of the Building; and (5) Landlord shall not be obligated to enter
into a lease with any proposed Substitute Tenant which does not have, in
Landlord's reasonable opinion, sufficient financial resources to operate the
Premises in a first class manner and to fulfill all of the obligations in
connection with the lease thereof as and when the same become due.
F.The receipt by Landlord of less than the full Rent due shall not be construed
to be other than a payment on account of Rent then due, nor shall any statement
on Tenant's check or any letter accompanying Tenant's check be deemed an accord
and satisfaction, and Landlord may accept such payment without prejudice to
Landlord's right to recover the balance of the Rent due or to pursue any other
remedies provided in this Lease. The acceptance by Landlord of Rent hereunder
shall not be construed to be a waiver of any breach by Tenant of any term,
covenant or condition of this Lease. No act or omission by Landlord or its
employees or agents during the term of this Lease shall be deemed an acceptance
of a surrender of the Premises, and no agreement to accept such a surrender
shall be valid unless in writing and signed by Landlord.
G.In the event of any litigation between Tenant and Landlord to enforce or
interpret any provision of this Lease or to enforce any right of either party
hereto, the unsuccessful party to such litigation shall pay to the successful
party all costs and expenses, including reasonable attorney's fees, incurred
therein. Success for the foregoing purposes shall be determined upon a party
obtaining a verdict that is not appealed (or appealable). In the event of a
settlement, the foregoing provisions of this Section 19.G shall not apply.
H.    All property of Tenant removed from the Premises by Landlord pursuant to
any provision of this Lease or applicable law may be handled, removed or stored
by Landlord at the cost and expense of Tenant, and Landlord shall not be
responsible in any event for the value, preservation or safekeeping thereof.
Tenant shall pay Landlord for all expenses incurred by Landlord with respect to
such removal and storage so long as the same is in Landlord's possession or
under Landlord's control. All such property not removed from the Premises or
retaken from storage by Tenant within thirty (30) days after the end of the
Lease Term or termination of Tenant's right to possession of the Premises,
however terminated, at Landlord's option, shall be conclusively deemed to have
been conveyed by Tenant to Landlord without further payment or credit by
Landlord to Tenant.
I.    Except as set forth in Sections 3.B and 23 of this Lease, in no event
shall Tenant be liable for consequential or special damages as a result of a
breach or default under this Lease. Tenant acknowledges that the specific
remedies set forth in this Section 19 above

21

--------------------------------------------------------------------------------








constitute contractual damages available to Landlord upon an Event of a Default
by Tenant hereunder and are not consequential or special damages.
20.No Waiver.


Failure of either party to declare any default immediately upon its occurrence,
or delay in taking any action in connection with an event of default, shall not
constitute a waiver of such default, nor shall it constitute an estoppel against
the non-defaulting party, but the non-defaulting party shall have the right to
declare the default at any time and take such action as is lawful or authorized
under this Lease. Failure by non-defaulting party to enforce its rights with
respect to any one default shall not constitute a waiver of its rights with
respect to any subsequent default.
21.Peaceful Enjoyment.


Tenant shall, and may peacefully have, hold, and enjoy the Premises, subject to
the other terms hereof, provided that Tenant pays the Rent and other sums herein
recited to be paid by Tenant and timely performs all of Tenant's covenants and
agreements herein contained.
22.Substitution.


Landlord at its sole discretion shall be entitled to cause Tenant to relocate
from the Premises to a comparably-sized space, of comparable design and tenant
improvements (the "Relocation Space") within the Building or adjacent buildings
within the same Property at any time upon twelve (12) months' prior written
notice to Tenant (the "Relocation Notice"). The reasonable costs actually
incurred in connection with the physical relocation of the Tenant to the
Relocation Space shall be at the expense of Landlord. Such a relocation shall
not terminate or otherwise affect or modify this Lease except as set forth below
and except that from and after the date of such relocation, "Premises" shall
refer to the Relocation Space into which Tenant has been moved, rather than the
original Premises as herein defined and the Base Rent shall be adjusted so that
immediately following such relocation the Base Rent for the Relocation Space on
a per square foot of rentable area basis shall be the same as the Base Rent
immediately prior to such relocation for the original Premises on a per square
foot of rentable area basis. Tenant's Pro Rata Share shall also be adjusted in
accordance with the formula set forth in this Lease. In the event Landlord
provides Tenant with a Relocation Notice pursuant to this Section 22, and
provided that no Event of Default by Tenant then exists, Tenant may elect by
written notice to Landlord (the "Relocation Election") within ten (10) days
after Tenant's receipt of the Relocation Notice to either (a) relocate to the
Relocation Space, in which event Tenant shall receive an abatement of twelve
(12) full months of Rent payable by Tenant hereunder at the rate then in effect,
commencing on the first day of the first calendar month following the actual
relocation, or (b) terminate this Lease effective as of the date set forth in
the Relocation Notice, in which case Tenant shall receive an abatement of the
Rent payable by Tenant hereunder during the last twelve (12) full months
immediately preceding such termination date. If Tenant is entitled to make the
Relocation Election, but fails to timely do so, Tenant shall be deemed to have
elected the foregoing option (a).

22

--------------------------------------------------------------------------------






23.Holding Over.


If Tenant continues to occupy the Premises after the expiration or other
termination of this Lease or the termination of Tenant's right of possession,
such occupancy shall be that of a tenancy at sufferance. Tenant shall,
throughout the entire holdover period, be subject to all the terms and
provisions of this Lease and shall pay for its use and occupancy an amount (on a
per month basis without reduction for any partial months during any such
holdover) equal to one hundred fifty percent (150%) of the Base Rent and
Additional Rent due under this Lease for the last full month of the term hereof
during such holdover. No holding over by Tenant or payments of money by Tenant
to Landlord after the expiration of the Lease Term shall be construed to extend
the Lease Term or prevent Landlord from recovery of immediate possession of the
Premises by summary proceedings or otherwise Tenant shall also be liable to
Landlord for all direct and consequential damages which Landlord may suffer by
reason of any holding over by Tenant; provided (a) if Tenant's holding over does
not exceed sixty (60) days, Tenant shall not be liable to Landlord for
consequential damages arising from Tenant's holdover, or (b) if Tenant's holding
over does exceed sixty (60) days, Tenant shall not be liable to Landlord for
consequential damages arising from Tenant's holdover, unless (i) Landlord gives
written notice (the "Vacancy Notice") to Tenant stating (x) that Landlord has
entered into a letter of intent, letter or memorandum of understanding or
another similar instrument with a proposed tenant or a third party has accepted
a proposal made by Landlord to lease all or part of the Premises and (y) the
date Landlord requires Tenant to vacate the Premises (the "Vacancy Date"), which
date shall be the later of thirty (30) days after Tenant's receipt of the
Vacancy Notice and the expiration date of this Lease, and (ii) Tenant fails to
vacate the Premises on or before the Vacancy Date.
24.Subordination to Mortgage; Estoppel Certificate.


Tenant accepts this Lease subject and subordinate to any ground lease, mortgage,
deed of trust or other lien presently existing or hereafter arising upon the
Premises, or upon the Building or the Property and to any renewals,
modifications, refinancings and extensions thereof, but Tenant agrees that any
such mortgagee shall have the right at any time to subordinate such mortgage,
deed of trust or other lien to this Lease on such terms and subject to such
conditions as such mortgagee may deem appropriate in its discretion; provided
that the foregoing subordination in respect of any mortgage or deed of trust
placed on the Premises, the Building or the Property after the date hereof shall
not become effective until and unless the holder of such mortgage or deed of
trust delivers to Tenant a subordination, non-disturbance and attornment
agreement permitting Tenant, if Tenant is not then in default under, or in
breach of any provision of, this Lease, to remain in occupancy of the Premises
in the event of a foreclosure of any such mortgage or deed of trust. Tenant
shall attorn to any purchaser of the Property or to the holder of any such
mortgage or deed of trust in the event that any of the same succeed to the
Landlord's interest under this Lease. The foregoing provisions of this Section
shall be self‑operative and no further instrument of subordination or attornment
shall be required. However, Landlord is hereby irrevocably vested with full
power and authority to subordinate this Lease to any mortgage, deed of trust or
other lien now existing or hereafter placed upon the Premises, or the Building
or the Property and Tenant agrees within ten (10) days after written demand to
execute such further instruments subordinating this Lease or attorning to the
holder of any such liens as Landlord may request. Tenant agrees that it shall
from time-to-time furnish within ten (10) days after so requested by Landlord, a
certificate signed by Tenant certifying as to such matters as may be reasonably
requested by Landlord. Any such certificate may be relied upon by any ground
lessor, prospective purchaser, secured party,

23

--------------------------------------------------------------------------------








mortgagee or any beneficiary under any mortgage, deed of trust on the Building
or the Property or any part thereof or interest of Landlord therein. Tenant
agrees to execute and deliver to Landlord a subordination, non-disturbance and
attornment agreement in the form attached hereto as Exhibit G concurrently with
the execution and delivery of this Lease.
25.Notice.


Any notice required or permitted to be given under this Lease or by law shall be
deemed to have been given if it is written and delivered in person or mailed by
Registered or Certified mail, postage prepaid, or sent by a nationally
recognized overnight delivery service to the party who is to receive such notice
at the address specified in Section 1 of this Lease (and, if no address is
listed for Tenant, notices to Tenant shall be delivered to the Premises). When
so mailed, the notice shall be deemed to have been given two (2) Business Days
after the date it was mailed. When sent by overnight delivery service, the
notice shall be deemed to have been given on the next Business Day after deposit
with such overnight delivery service. The address specified in Section 1 of this
Lease may be changed from time to time by giving written notice thereof to the
other party.
26.Surrender of Premises.
Upon the termination of the Lease Term, or upon any termination of Tenant's
right to possession of the Premises, Tenant will at once surrender possession of
the Premises to Landlord in good condition and repair, ordinary wear and tear
excepted. Tenant shall surrender to Landlord all keys to the Premises and make
known to Landlord the combination of all combination locks which Tenant is
required to leave on the Premises.
27.Rights Reserved to Landlord.


Landlord reserves the following rights, exercisable without notice, except as
provided herein, and without liability to Tenant for damage or injury to
property, person or business and without affecting an eviction or disturbance of
Tenant's use or possession or giving rise to any claim for setoff or abatement
of rent or affecting any of Tenant's obligations under this Lease: (1) upon
thirty (30) days' prior notice to change the name or street address of the
Building (provided that Landlord shall not change the street address unless
required to do so by applicable law); (2) to install and maintain signs on the
exterior and interior of the Building; (3) to designate and approve window
coverings to present a uniform exterior appearance; (4) to retain at all times
and to use in appropriate instances, pass keys to all locks within and to the
Premises; (5) to approve the weight, size, or location of heavy equipment, or
articles within the Premises; (6) to change the arrangement and location of
entrances of passageways, doors and doorways, corridors, elevators, stairs,
toilets and public parts of the Building or Property; (7) to regulate access to
telephone, electrical and other utility closets in the Building and to require
use of designated contractors for any work involving access to the same; (8) if
Tenant has vacated the Premises during the last six (6) months of the Lease
Term, to perform additions, alterations and improvements to the Premises in
connection with a reletting or anticipated reletting thereof without being
responsible or liable for the value or preservation of any then existing
improvements to the Premises and without effectuating a surrender or entitling
Tenant to any abatement of Rent; (9) to grant to anyone the exclusive right to
conduct any business or undertaking in the Building provided Landlord's

24

--------------------------------------------------------------------------------






exercise of its rights under this clause (9), shall not be deemed to prohibit
Tenant from the operation of its business in the Premises; (10) to enter the
Premises to inspect the same or to show the Premises to prospective purchasers,
mortgagees, tenants (during the last twelve months of the Lease Term) or
insurers, or to clean or make repairs, alterations or additions thereto,
provided that, except for any entry in an emergency situation or to provide
normal cleaning and janitorial service, Landlord shall provide Tenant with
reasonable prior notice of any entry into the Premises; and (11) to temporarily
close the Premises or the Building to perform repairs, alterations or additions
in the Premises or the Building. In exercising its rights under this Section 27,
Landlord shall make commercially reasonable efforts to avoid unreasonably
interfering with Tenant's business operations in the Premises.
28.Miscellaneous.


A.If any term or provision of this Lease, or the application thereof, shall, to
any extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such term or provision, shall not be affected thereby, and each
term and provision of this Lease shall be valid and enforced to the fullest
extent permitted by law.
B.Tenant agrees not to record this Lease or any short form or memorandum hereof.
C.This Lease and the rights and obligations of the parties hereto shall be
interpreted, construed, and enforced in accordance with the laws of the state in
which the Building is located.
D.The term "Force Majeure" shall mean strikes, riots, acts of God, shortages of
labor or materials, war, acts of terrorism, governmental laws, regulations or
restrictions, or any other cause whatsoever beyond the control of Landlord or
Tenant, as the case may be. Whenever a period of time is herein prescribed for
the taking of any action by Landlord or Tenant (other than the payment of Rent
and all other such sums of money as shall become due hereunder), such party
shall not be liable or responsible for, there shall be excluded from the
computation of such period of time, any delays due to events of Force Majeure.
E.Except as expressly otherwise herein provided, with respect to all required
acts of Landlord and Tenant, time is of the essence of this Lease.
F.Landlord shall have the right to transfer and assign, in whole or in part, all
of its rights and obligations hereunder and in the Building and Property
referred to herein, and in such event and upon such transfer Landlord shall be
released from any further obligations hereunder, and Tenant agrees to look
solely to such successor in interest of Landlord for the performance of such
obligations.
G.If either party institutes a suit against the other for violation of or to
enforce any covenant, term or condition of this Lease, the prevailing party
shall be entitled to all of its costs and expenses, including, without
limitation, reasonable attorneys' fees.



25

--------------------------------------------------------------------------------






H.Tenant hereby represents to Landlord that it has dealt directly with and only
with the Broker as a broker in connection with this Lease. Landlord and Tenant
hereby indemnify and hold each other harmless against any loss, claim, expense
or liability with respect to any commissions or brokerage fees claimed by any
broker or finder other than the Broker on account of the execution and/or
renewal of this Lease due to any action of the indemnifying party.
I.If there is more than one Tenant, or if Tenant as such is comprised of more
than one person or entity, the obligations hereunder imposed upon Tenant shall
be joint and several obligations of all such parties. All notices, payments, and
agreements given or made by, with or to any one of such persons or entities
shall be deemed to have been given or made by, with or to all of them.
J.Tenant acknowledges that the financial capability of Tenant to perform its
obligations hereunder is material to Landlord and that Landlord would not enter
into this Lease but for its belief, based on its review of Tenant's financial
statements, that Tenant is capable of performing such financial obligations.
Tenant hereby represents, warrants and certifies to Landlord that its financial
statements previously furnished to Landlord were at the time given true and
correct in all material respects and that there have been no material subsequent
changes thereto as of the date of this Lease. Tenant, within 15 days after
request, shall provide Landlord with a current financial statement and such
other information as Landlord may reasonably request in order to create a
"business profile" of Tenant and determine Tenant's ability to fulfill its
obligations under this Lease. Landlord, however, shall not require Tenant to
provide such information unless Landlord requires the information in connection
with a proposed financing or sale of the Property.
K.Notwithstanding anything to the contrary contained in this Lease, the
expiration of the Lease Term, whether by lapse of time or otherwise, shall not
relieve Tenant from Tenant's obligations accruing prior to the expiration of the
Lease Term, and such obligations shall survive any such expiration or other
termination of the Lease Term.
L.Landlord and Tenant understand, agree and acknowledge that (i) this Lease has
been freely negotiated by both parties; and (ii) in any controversy, dispute or
contest over the meaning, interpretation, validity, or enforceability of this
Lease or any of its terms or conditions, there shall be no inference,
presumption, or conclusion drawn whatsoever against either party by virtue of
that party having drafted this Lease or any portion thereof.
M.The headings and titles to the paragraphs of this Lease are for convenience
only and shall have no effect upon the construction or interpretation of any
part hereof. The term "including" shall be deemed to mean "including without
limitation".
N.    Landlord and Tenant agree that each provision of the Lease for determining
charges, amounts and Additional Rent payments by Tenant (including without
limitation, Section 4 of this Lease) is commercially reasonable, and as to each
such charge or amount, constitutes a "method by which the charge is to be
computed" for purposes of Section



26

--------------------------------------------------------------------------------






93.012 (Assessment of Charges) of the Texas Property Code, as such section now
exists or as it may be hereafter amended or succeeded.
O.    TENANT HEREBY WAIVES ALL RIGHTS TO PROTEST THE APPRAISED VALUE OF THE
PROPERTY OR TO APPEAL THE SAME AND ALL RIGHTS TO RECEIVE NOTICES OF REAPPRAISALS
AS SET FORTH IN SECTIONS 41.413 AND 42.015 OF THE TEXAS TAX CODE.
P.    It is the intent of Landlord and Tenant that the provisions of the Texas
Deceptive Trade Practices-Consumer Protection Act, Subchapter E of Chapter 17 of
the Texas Business and Commerce Code (the "DTPA") be inapplicable to this Lease
and the transaction evidenced hereby. Accordingly, Tenant hereby represents and
warrants to Landlord that the total consideration paid or to be paid by Tenant
over the Term of this Lease exceeds $500,000.00.
Q.    Landlord and Tenant acknowledge and agree that this Lease, including all
exhibits a part hereof, is not a construction contract or an agreement
collateral to or affecting a construction contract.
29.No Offer.
Landlord has delivered a copy of this Lease to Tenant for Tenant's review only,
and the delivery hereof does not constitute an offer to Tenant or an option.
This Lease shall not be effective until an original of this Lease executed by
both Landlord and Tenant and an original Guaranty, if applicable, executed by
each Guarantor is delivered to and accepted by Landlord, and this Lease has been
approved by Landlord's mortgagee, if required.
30.Entire Agreement.
This Lease, including the Exhibits attached hereto, constitutes the entire
agreement between the parties hereto with respect to the subject matter of this
Lease and supersedes all prior agreements and understandings between the parties
related to the Premises, including all lease proposals, letters of intent and
similar documents. Tenant expressly acknowledges and agrees that Landlord has
not made and is not making, and Tenant, in executing and delivering this Lease,
is not relying upon, any warranties, representations, promises or statements,
except to the extent that the same are expressly set forth in this Lease. This
Lease may be modified only by a written agreement signed by Landlord and Tenant.
Landlord and Tenant expressly agree that there are and shall be no implied
warranties of merchantability, habitability, suitability, fitness for a
particular purpose or of any other kind arising out of this Lease, all of which
are hereby waived by Tenant, and that there are no warranties which extend
beyond those expressly set forth in this Lease.
31.Limitation of Liability.
Except as expressly set forth herein, the exclusive remedy of Tenant for failure
of Landlord to perform any of its obligations under this Lease shall be an
action for damages against Landlord. Any liability of Landlord under this Lease
shall be limited solely to its interest in the Property, and in no event shall
any personal liability be asserted against Landlord, its members, or

27

--------------------------------------------------------------------------------






their respective members, partners, shareholders, officers, directors, agents or
employees, in connection with this Lease nor shall any recourse be had to any
other property or assets of Landlord, its members, or their respective members,
partners, shareholders, officers, directors, agents or employees. In no event
shall Landlord be liable for consequential or special damages or any lost
profits as a result of a breach or default under this Lease.
IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.
 
 
LANDLORD:


TDC CLay, L.P., a Delaware limited partnership


By: TDC Clay GP, L.L.C., a Delaware limited liability company, its general
partner






By: /s/ Carleton Riser
Name: Carleton Riser
Title: Authorized Signer
 
 
 
 
 
TENANT:
TESCO CORPORATION, a Canadian
corporation






By: /s/ Julio M. Quintana
Name: Julio M. Quintana
Title: President




28